Order entered July 20, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00034-CR

                              JOSEPH TODD SMITH, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80590-2016

                                             ORDER
       We REINSTATE this appeal.

       Because appellant’s brief had not been filed, we abated this appeal for a hearing. On July

14, 2017, we received the trial court’s July 12 findings and recommendations. We ADOPT the

trial court’s findings and recommendations that (1) appellant wants to pursue this appeal, (2)

appellate counsel Lara Bracamonte’s heavy workload has hindered her completing the brief, and

(3) counsel needs an additional thirty days in which to file appellant’s brief.

       We ORDER appellant’s brief filed within thirty days of the date of this order.

                                                        /s/   LANA MYERS
                                                              JUSTICE